Citation Nr: 1812275	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for status post right knee medial meniscus tear and repair, with instability.

2. Entitlement to a disability evaluation in excess of 10 percent for right knee arthritis associated with medial meniscus tear and repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from July 1984 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the St. Petersburg, Florida Regional Office (RO).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the claims on appeal can be finally adjudicated.  

The Veteran's right knee disabilities were last assessed at a November 2013 VA examination, where she demonstrated slightly reduced range of motion, with pain on motion, disturbed locomotion, and other symptoms.  Stability testing was normal, but the Veteran endorsed frequent joint locking and pain, and stated that she frequently uses a cane when she experiences instability in the knee.  VA treatment records from May 2014 show ongoing and worsening knee pain, despite corticosteroid injections and physical therapy, as well as the ongoing use of stabilizer braces for the right knee.  

Over four years having passed since the Veteran was afforded a VA examination, the Board finds a new examination necessary to evaluate the current nature and severity of the Veteran's right knee disabilities, to include the presence of instability in the joint.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization, update the file with any VA or private treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. Schedule the Veteran for a VA examination to assess the nature and severity of her service-connected right knee disabilities.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




